Title: From John Quincy Adams to Abigail Smith Adams, 9 December 1803
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 9. December 1803.

I inclose you a letter from my wife, who would have written you earlier but that George has been very ill with a fever, for several days—He is however, thank God now recovered.
I have not written to you so often myself as I ought to have done, the only reason for which has been the ardour with which I have thoughtlessly thrown myself into the vortex of public business—The only object or use of which is to engross all my time—
We have pass’d an Amendment to the Constitution to designate persons in the choice of President and Vice-President—It is in a strange form, owing to the extraordinary difficulty of getting a Constitutional number of the Senate to agree to it.
We are also going on swimmingly about Louisiana—More swimmingly than heedfully as I suppose.
Your’s faithfully.
John Q. Adams.